DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 06/01/22.
	The reply filed 06/01/22 affects the application 16/079,934 as follows:
1.     The declaration of Mark E. Meyerhoff, submitted by Applicant on 1 June 2022 under 37 CFR § 1.132, is acknowledged and will be further discussed below. Claims 1, 3, 7 have been amended. Claims 11, 12, 16, 17, 19-21 have been canceled. New claims 26 and 27 have been added.  The rejections of the office action mailed 02/01/22 have been modified as necessitated by Applicant’s amendments and are set forth herein below.  
2.     The responsive is contained herein below.
Claims 1, 3, 5, 7, 8, 10, 15, 26, 27 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 10, 15, 26, 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Looker et al. (WO 2008153762 A2) in view of Xu, et al. (Hypertension, (2000), pages 291-295), Hunt et al. (US 20070185205 A1) and Chrystyn (Int J Clin Pract, June 2007, 61, 6, 1022-1036).  
Claim 1 is drawn to a nitric oxide (NO) generating formulation, comprising: a single powder composition formed by mixing together: an S-nitrosothiol (RSNO) powder; a salt; and
ascorbic acid or ascorbate to accelerate a rate of release of NO from RSNO after the single powder composition is dissolved into a liquid carrier, wherein: a) the NO generating formulation is an antimicrobial sinonasal treatment formulation, and the salt is selected from the group consisting of sodium chloride, sodium bicarbonate, calcium chloride, a sodium phosphate buffer, a potassium phosphate buffer, and combinations thereof, or b) the NO generating formulation is a catheter lock solution formulation, and the salt is selected from the group consisting of sodium chloride, sodium bicarbonate, a sodium phosphate buffer, a potassium phosphate buffer, and combinations thereof.
Looker et al. disclose a nitric oxide (NO) generating formulation (see page 2, lines 13-15).  That is, Looker et al. disclose stable compositions and formulations of GSNO [S-nitrosoglutathione] that can be stored for an adequate time and that are useful for delivery to patients in need of GSNO treatment and delivery of NO bioactivity to tissues (see page 2, lines 13-15). Furthermore, Looker et al disclose that their composition comprises an S-nitrosothiol (RSNO) powder (see page 2, lines 10-12). That is, Looker et al. disclose that a pharmaceutical composition comprising SNO [S-nitrosothiol], including GSNO, such that said solid dosage forms are stable for an extended shelf life and storage. Preferably, the solid dosage form is a powder formulation (see page 2, lines 10-12). Also, Looker et al. disclose that their composition can comprise a salt (see page 2, line 27 and page 2, lines 33-34). That is, the pharmaceutically acceptable fluid can include a buffer and that specific examples include, but are not limited to, sodium and/or potassium salts of chlorides, sulfates and phosphates (see page 2, line 27 and page 2, lines 33-34).  In addition, Looker et al. disclose that ascorbic acid and zinc sulfate (additives that control or accelerate a rate of release of NO from RSNO) can be included in their composition (see page 8 line 22 and page 8, lines 33-34).  
Furthermore, Looker et al. disclose that the formulations can include a pharmaceutically acceptable derivative or salt of SNO. Pharmaceutically acceptable salts include, but are not limited to ... ascorbates (i.e.; ascorbates additives that control or accelerate a rate of release of NO from RSNO) (see page 9, lines 9-13), and that the compounds and formulations of the present invention contain can reduced L-glutathione (i.e.; additive that control or accelerate a rate of release of NO from RSNO) in a range from about 0.0% to about 5.0% (see page 12, lines 16-18). In addition, Looker et al. disclose that said solid dosage forms must be reconstituted in an appropriate aqueous solvent for administration to a patient in need thereof (see page 10, lines 23-24, and that suitable carriers include physiological saline, bacteriostatic water, ... or phosphate buffered saline (PBS) ) (see page 14, lines 26-27).  That is, Looker et al. disclose that the RSNO powder, the salt, and the additive can be dissolved into a liquid carrier.
It should be noted that Looker et al. disclose that their composition can be a pharmaceutical composition and that solid dosage forms of a pharmaceutical composition is preferable a powder formulation (see page 10, lines 10-12). That is, Looker et al. disclose that their pharmaceutical composition can be a powder composition. 
In addition, Locker et al. disclose that a pharmaceutical composition of the invention is preferably formulated to be compatible with its intended route of administration, and that examples of routes of administration include oral and parenteral, e.g., intravenous, intradermal, subcutaneous, inhalation, transdermal (topical), transmucosal, and rectal administration (see page 13, lines 18-22).  Also, Locker et al. disclose that diseases, conditions or disorders that can be treated with their compound or composition include, asthma, cystic fibrosis and COPD (see page 18, lines 11-16).
Also, Looker et al. further disclose antibacterial and antifungal agents can be used in their composition (i.e.; a sinonasal treatment formulation) (see page 14, lines 4-5), and that transmucosal administration can be accomplished through the use of nasal sprays or suppositories (page 16, lines 1-2). In addition, Looker et al. disclose GSNO of concentrations 0.22 mg/ml (see page 28, line 26) and 0.00022 mg/ml (see page 28, line 30), which are equal to 0.65 µM and 0.65 mM concentrations, respectively, considering molecular weight of GSNO = 336.32 g/mol) as the working GSNO standards (i.e.; calibration solutions for testing concentrations of dissolved GSNO compositions) (see page 29, line 19). Furthermore, Looker et al. disclose that chelating agents such as ethylenediaminetetraacetic acid (see page 13, lines 26-27), and ethylene glycol tetraacetic acid (EGTA), sodium citrate and combinations thereof can be used in their composition (see page 8, line 30). Also, Looker et al. disclose that the compounds and formulations of the present invention contain reduced L-glutathione in a range from about 0.0% to about 5.0% (pg 12 In 16-18).  That is, it should be noted that, 95% GSNO, having 5% reduced glutathione would be the same ratio as that for GSNO to the additive as claimed by Applicant.  Furthermore, Looker et al. disclose or suggest S-nitroso-N-acetylcysteine (SNAC) can be used in their composition (see page 4, line 34), and that ascorbic acid (vitamin C) can also be used in the composition (see page 8, line 22). 
The difference between Applicant’s claimed formulation or composition and the formulation or composition disclosed by Looker et al. is that Looker et al. do not exemplify or specifically disclose a single example of said formulation or composition and its dissolution into a liquid carrier.
Xu et al. disclose that ascorbic acid and glutathione (GSH) are important determinants of the intracellular redox state, and both are known to accelerate the decomposition of S-nitrosoglutathione (GSNO), an endogenous adduct of nitric oxide (NO) (see abstract). Furthermore, Xu et al. disclose that both ascorbic acid and GSH modulate GSNO bioactivity and suggest a distinction between the mechanism of GSNO degradation by ascorbic acid or GSH. Whereas both ascorbic acid and GSH accelerate the degradation of GSNO, only ascorbic acid is dependent on the presence of transition metal ions (see abstract).  In addition, Xu et al. disclose that both ascorbic acid and GSH accelerate the decomposition of GSNO in vitro and may modulate the release of NO from S-nitrosothiols (see page 291, right col., 1st paragraph). Also, Xu et al. disclose that enhanced release of NO from S-nitrosothiols has been shown to augment the hypotensive response to these agents (see page 291, right col., 1st paragraph). 
Hunt et al. disclose a method for enhancing the therapeutic efficacy of inhaled S-nitrosothiols (SNO) used in the treatment of asthma and/or other airway diseases of a patient comprising combining at least one non-toxic, alkaline composition, selected from the group comprising acetate salts, ammonium salts, phosphate salts, bicarbonate salts, glycine and glutamine together with an acid or base component so as to result in a combination having an alkaline pKa, and administering the combination in an aerosol form to the airways of a patient (see claim 1 and abstract). Also, Hunt et al. disclose that their therapy may be delivered using a nebulizer, a meter-dosed inhaler or a dry-powder inhaler regardless of when the GSNO or other SNO is delivered (see page 5, [0038]; see also claim 6).
Chrystyn discloses that the use of dry powder inhalers (DPIs) to administer treatments for respiratory diseases has increased significantly in recent years (see abstract). Furthermore, Chrystyn discloses that dry powder inhaler devices have an inherent advantage over pMDIs, because the dose of drug is only released from the inhaler as the patient inhales. Therefore, it is not necessary for the patient to coordinate inspiration with actuation of the device (see page 1030, right col., next to last paragraph). In addition, Chrystyn discloses that improvements
in technology and pharmaceutical science have facilitated the development of DPIs that are simple to use, provide consistent dosing of drug and are liked by patients (see page 1033, right col., last paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Looker et al., Xu et al., Hunt et al. and Chrystyn to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, in order to use the said formulation or composition in a dry-powder inhaler for delivery to patients in need of GSNO treatment such as to treat asthma as taught by Hunt et al. in said patients and for the delivery of NO bioactivity to the tissues of said patients, especially since Looker et al. disclose or suggest that asthma can be treated by inhalation of their GSNO compound or composition, Hunt et al. disclose that that asthma can be treated with their GSNO compound or composition using a dry-powder inhaler, and Chrystyn discloses dry powder inhaler devices have an inherent advantage over pressurised metered dose inhaler (pMDIs), because the dose of drug is only released from the inhaler as the patient inhales and is simple to use, provide consistent dosing of drug and are liked by patients.
One having ordinary skill in the art would have been motivated, in view of Looker et al., Xu et al., Hunt et al. and Chrystyn to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, in order to use the said formulation or composition in a dry-powder inhaler for delivery to patients in need of GSNO treatment such as to treat asthma as taught by Hunt et al. in said patients and for the delivery of NO bioactivity to the tissues of said patients, especially since Looker et al. disclose or suggest that asthma can be treated by inhalation of their GSNO compound or composition, Hunt et al. disclose that that asthma can be treated with their GSNO compound or composition using a dry-powder inhaler, and Chrystyn discloses dry powder inhaler devices have an inherent advantage over pressurised metered dose inhaler (pMDIs), because the dose of drug is only released from the inhaler as the patient inhales and is simple to use, provide consistent dosing of drug and are liked by patients.

Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Looker et al., Xu et al., Hunt et al. and Chrystyn as applied to claim 1 above and further in view of Aggarwal et al. (US 20090170932 A1).
 The difference between Applicant’s claimed formulation or composition and the formulation or composition disclosed by Looker et al., Xu et al., Hunt et al. and Chrystyn is that Looker et al., Xu et al., Hunt et al. and Chrystyn do not specifically disclose wherein the NO generating formulation is a catheter lock solution formulation.
Aggarwal et al. disclose a liquid that is used to flush a catheter that is referred to as a "lock-flush," and a liquid used to fill the catheter following flushing or during periods of non-use that is referred to as a "lock" solution (see page 1, [0006]) and a liquid lock containing the NAC and Vitamin C solution in a preferred concentration and pH (see page 7, [0103]).  That is, Aggarwal et al. disclose a catheter lock solution formulation.  Also, Aggarwal et al. disclose N-acetylcysteine/vitamin C NO-generating formulations (see page 3, [0022]).  In other words, Aggarwal et al. disclose that Vitamin C, L-ascorbic acid, has been shown to increase the formation of nitric oxide (NO) from nitride, and that an increase in NO generation is expected to augment the antimicrobial activity of acidified nitrate (see page 3, [0022]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Looker et al., Xu et al., Hunt et al., Chrystyn and Aggarwal et al., to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, and to utilize the formulation or composition as a catheter lock solution, based on factors such as the type of patient and the health condition of the patient and also the severity of the condition such as asthma, in order to use the said formulation or composition for delivery to patients in need of GSNO treatment and for the delivery of NO bioactivity to the tissues of said patients and thus provide better treatment, since Locker et al. disclose that their GSNO compound or composition can be administered parenteral such as intravenously and Hunt et al. disclose or suggest that their GSNO compound or composition can be used in solution form, and especially since Aggarwal et al. disclose that a catheter lock solution (which comprises the same compounds as taught by Looker et al.) can be used in a NO-generating formulation or composition or one that release or deliver of NO.
One having ordinary skill in the art would have been motivated in view of Looker et al., Xu et al., Hunt et al., Chrystyn and Aggarwal et al., to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, and to utilize the formulation or composition as a catheter lock solution, based on factors such as the type of patient and the health condition of the patient and also the severity of the condition such as asthma, in order to use the said formulation or composition for delivery to patients in need of GSNO treatment and for the delivery of NO bioactivity to the tissues of said patients and thus provide better treatment, since Locker et al. disclose that their GSNO compound or composition can be administered parenteral such as intravenously and Hunt et al. disclose or suggest that their GSNO compound or composition can be used in solution form, and especially since Aggarwal et al. disclose that a catheter lock solution (which comprises the same compounds as taught by Looker et al.) can be used in a NO-generating formulation or composition or one that release or deliver of NO.
It is obvious to use GSNO having concentrations in the formulation as that disclosed or suggested by Looker et al. Also, it is obvious to use the compounds such as ethylenediaminetetraacetic acid (EDTA), a saline solution and sodium bicarbonate in the composition as disclosed by Looker et al.
Response to Arguments
Applicant's arguments and declaration with respect to claims 1, 3, 5, 7, 8, 10, 15, 26, 27 have been considered but are not found convincing.
The Declaration under 37 CFR 1.132 filed 06/01/22 is insufficient to overcome the rejections of claims 1, 3, 5, 7, 8, 10, 15, 26, 27 as applied under U.S.C. 103(a) above. 
The declaration argues that the types of preparation methods described in Looker, i.e., vacuum drying and freeze-drying, would significantly deteriorate the therapeutic payload of the S-nitrosothiol species (e.g., S-nitrosoglutathione) in the resulting powder. I also submit that mixing the various components together to form the powder composition, without exposing them to freeze-drying or vacuum drying, would not result in a significant reduction in the therapeutic payload of the S-nitrosothiol. 
However, whether or not the types of preparation methods described in Looker, i.e., vacuum drying and freeze-drying, would significantly deteriorate the therapeutic payload of the S-nitrosothiol species (e.g., S-nitrosoglutathione) in the resulting powder, it does not mean that the said described methods would not produce a nitric oxide (NO) generating formulation, comprising: a single powder as claimed. In fact, the described experiment performed in Applicant’s declaration does indicate that applying freeze drying does produce a powder or single powder as claimed, regardless of the amount or concentration of therapeutic payload of the S-nitrosothiol species (e.g., S-nitrosoglutathione) in the resulting powder. And, said powder should also accelerate a rate of release of NO from RSNO after the single powder composition is dissolved into a liquid carrier. Furthermore, it should be noted that Applicant’s composition in powder form as claimed (i.e.; does not require any particular amount or concentration of said  
S-nitrosothiol (RSNO) species (e.g., S-nitrosoglutathione).  In addition, it is obvious to adjust or optimize the conditions of the freezing drying process such as to produce a powder composition with properties or effects as taught by Looker et al.
	Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Looker et al., Xu et al., Hunt et al. and Chrystyn to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, in order to use the said formulation or composition in a dry-powder inhaler for delivery to patients in need of GSNO treatment such as to treat asthma as taught by Hunt et al. in said patients and for the delivery of NO bioactivity to the tissues of said patients, especially since Looker et al. disclose or suggest that asthma can be treated by inhalation of their GSNO compound or composition, Hunt et al. disclose that that asthma can be treated with their GSNO compound or composition using a dry-powder inhaler, and Chrystyn discloses dry powder inhaler devices have an inherent advantage over pressurised metered dose inhaler (pMDIs), because the dose of drug is only released from the inhaler as the patient inhales and is simple to use, provide consistent dosing of drug and are liked by patients.
The declaration states that “based on all of these results, I conclude that the GSNO (or other S-nitrosothiols) and ascorbic acid (or ascorbate) species react very quickly with one another once rehydrated into solution form. Thus, prematurely introducing water would be detrimental to the formulation, even if the sample were to be rapidly transitioned to a freeze-dryer. I also conclude that freeze-drying the formulation (as taught by Looker) results in a very different end product than the formulation generated by mixing the components together (as set forth in independent claim 1 of the instant application). Indeed, the freeze-drying process causes a very significant loss in the nitric oxide (NO) release capability of the final GSNO preparation, and since the purpose of using GSNO and any other S-nitrosothiol species is to create NO (a potent antimicrobial, antiviral, antiplatelet agent), a freeze-drying step (as taught by Looker) should not be used”.
However, whether or not the types of preparation methods described in Looker, i.e., vacuum drying and freeze-drying, would significantly deteriorate the therapeutic payload of the S-nitrosothiol species (e.g., S-nitrosoglutathione) in the resulting powder, it does not mean that the said described methods would not produce a nitric oxide (NO) generating formulation, comprising: a single powder as claimed. In fact, the described experiment performed in Applicant’s declaration does indicate that applying freeze drying does produce a powder or single powder as claimed, regardless of the amount or concentration of therapeutic payload of the S-nitrosothiol species (e.g., S-nitrosoglutathione) in the resulting powder. And, said powder should also accelerate a rate of release of NO from RSNO after the single powder composition is dissolved into a liquid carrier. Furthermore, it should be noted that Applicant’s composition in powder form as claimed (i.e.; does not require any particular amount or concentration of said  
S-nitrosothiol (RSNO) species (e.g., S-nitrosoglutathione).  In addition, it is obvious to adjust or optimize the conditions of the freezing drying process such as to produce a powder composition with properties or effects as taught by Looker et al.
	Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Looker et al., Xu et al., Hunt et al. and Chrystyn to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, in order to use the said formulation or composition in a dry-powder inhaler for delivery to patients in need of GSNO treatment such as to treat asthma as taught by Hunt et al. in said patients and for the delivery of NO bioactivity to the tissues of said patients, especially since Looker et al. disclose or suggest that asthma can be treated by inhalation of their GSNO compound or composition, Hunt et al. disclose that that asthma can be treated with their GSNO compound or composition using a dry-powder inhaler, and Chrystyn discloses dry powder inhaler devices have an inherent advantage over pressurised metered dose inhaler (pMDIs), because the dose of drug is only released from the inhaler as the patient inhales and is simple to use, provide consistent dosing of drug and are liked by patients.
The Applicant argues that the Office points to page 15, lines 8-16 of Looker to conclude that Looker discloses a composition in powder form that can include S-nitrosothiol, salts, and ascorbic acid, and that can be prepared by vacuum or freeze drying a sterile-filtered solution of the components. First, Applicant notes that this section of Looker is for the preparation of “sterile injectable solutions” and does not equate to either the antimicrobial sinonasal treatment
formulation or the NO generating formulation of Applicant’s revised claim 1.
However, it does matter whether or not a particular section of Looker et al. teaches the preparation of “sterile injectable solutions”. More importantly, Looker et al. do disclose or suggest that their composition can be prepared in powder form. It should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983). Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Looker et al., Xu et al., Hunt et al. and Chrystyn to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, in order to use the said formulation or composition in a dry-powder inhaler for delivery to patients in need of GSNO treatment such as to treat asthma as taught by Hunt et al. in said patients and for the delivery of NO bioactivity to the tissues of said patients, especially since Looker et al. disclose or suggest that asthma can be treated by inhalation of their GSNO compound or composition, Hunt et al. disclose that that asthma can be treated with their GSNO compound or composition using a dry-powder inhaler, and Chrystyn discloses dry powder inhaler devices have an inherent advantage over pressurised metered dose inhaler (pMDIs), because the dose of drug is only released from the inhaler as the patient inhales and is simple to use, provide consistent dosing of drug and are liked by patients.
The Applicant argues that Applicant submits that these processes of Looker would not result in the same types of formulation set forth in Applicant’s revised claim 1. In support of this
conclusion, Applicant is submitting herewith a Declaration pursuant to 37 CFR § 1.132 by Dr. Mark Meyerhoff, Ph.D., a co-inventor of the present application. Dr. Meyerhoff had an experiment performed to compare a powder formulation generated using dissolution and freeze-drying (as taught by Looker) with a formulation generated by mixing the S-nitrosothiol (RSNO) powder, the salt, and the ascorbic acid or ascorbate (as set forth in Applicant’s revised claim 1). The results clearly demonstrate that preparing a solution of the powder components and then freeze-drying the solution to generate a powder formulation significantly degrades the S-nitrosothiol in the powder formulation, and thus does not result in the same nitric oxide (NO) generating formulation as set forth in revised claim 1.
However, whether or not the types of preparation methods described in Looker, i.e., vacuum drying and freeze-drying, would significantly deteriorate the therapeutic payload of the S-nitrosothiol species (e.g., S-nitrosoglutathione) in the resulting powder, it does not mean that the said described methods would not produce a nitric oxide (NO) generating formulation, comprising: a single powder as claimed. In fact, the described experiment performed in Applicant’s declaration does indicate that applying freeze drying does produce a powder or single powder as claimed, regardless of the amount or concentration of therapeutic payload of the S-nitrosothiol species (e.g., S-nitrosoglutathione) in the resulting powder. And, said powder should also accelerate a rate of release of NO from RSNO after the single powder composition is dissolved into a liquid carrier. Furthermore, it should be noted that Applicant’s composition in powder form as claimed (i.e.; does not require any particular amount or concentration of said  
S-nitrosothiol (RSNO) species (e.g., S-nitrosoglutathione).  In addition, it is obvious to adjust or optimize the conditions of the freezing drying process such as to produce a powder composition with properties or effects as taught by Looker et al.
	Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Looker et al., Xu et al., Hunt et al. and Chrystyn to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, in order to use the said formulation or composition in a dry-powder inhaler for delivery to patients in need of GSNO treatment such as to treat asthma as taught by Hunt et al. in said patients and for the delivery of NO bioactivity to the tissues of said patients, especially since Looker et al. disclose or suggest that asthma can be treated by inhalation of their GSNO compound or composition, Hunt et al. disclose that that asthma can be treated with their GSNO compound or composition using a dry-powder inhaler, and Chrystyn discloses dry powder inhaler devices have an inherent advantage over pressurised metered dose inhaler (pMDIs), because the dose of drug is only released from the inhaler as the patient inhales and is simple to use, provide consistent dosing of drug and are liked by patients.
	The Applicant argues that Regarding claims 7 and 8, Applicant reiterates the arguments set forth herein regarding the combination of Looker, Xu, Hunt, and Chrystyn; and further submits that Aggarwal does not provide any reason for the skilled artisan to incorporate a salt and/or ascorbic acid/ascorbate into the dry state formulation of Looker. Aggarwal teaches a disinfectant solution that includes N-acetyl cysteine and vitamin C (paragraph [0028]). Aggarwal’s disinfectant solution can be used as a lock solution for a catheter (paragraph [0030]). Aggarwal does teach that the N-acetylcysteine and Vitamin C can be provided in a dry form and then reconstituted in water (paragraph [0092]). However, Aggarwal’s dry formulation does not include an S-nitrosothiol or any other nitric oxide generating donor molecule. Thus, the reference
does not provide any reason for the skilled artisan to incorporate these, or any other additives into the dry state (solid dosage form) of Looker.
However, the above rejection was made by applying Looker et al., Xu et al., Hunt et al., Chrystyn and Aggarwal et al. references. And thus, Aggarwal et al. does teach that the N-acetylcysteine and Vitamin C can be provided in a dry form and then reconstituted in water (paragraph [0092]), nor does Aggarwal’s dry formulation have to include an S-nitrosothiol or any other nitric oxide generating donor molecule. More importantly, Aggarwal et al. disclose a liquid that is used to flush a catheter that is referred to as a "lock-flush," and a liquid used to fill the catheter following flushing or during periods of non-use that is referred to as a "lock" solution (see page 1, [0006]) and a liquid lock containing the NAC and Vitamin C solution in a preferred concentration and pH (see page 7, [0103]).  That is, Aggarwal et al. disclose a catheter lock solution formulation.  Also, Aggarwal et al. disclose N-acetylcysteine/vitamin C NO-generating formulations (see page 3, [0022]).  In other words, Aggarwal et al. disclose that Vitamin C, L-ascorbic acid, has been shown to increase the formation of nitric oxide (NO) from nitride, and that an increase in NO generation is expected to augment the antimicrobial activity of acidified nitrate (see page 3, [0022]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Looker et al., Xu et al., Hunt et al., Chrystyn and Aggarwal et al., to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, and to utilize the formulation or composition as a catheter lock solution, based on factors such as the type of patient and the health condition of the patient and also the severity of the condition such as asthma, in order to use the said formulation or composition for delivery to patients in need of GSNO treatment and for the delivery of NO bioactivity to the tissues of said patients and thus provide better treatment, since Locker et al. disclose that their GSNO compound or composition can be administered parenteral such as intravenously and Hunt et al. disclose or suggest that their GSNO compound or composition can be used in solution form, and especially since Aggarwal et al. disclose that a catheter lock solution (which comprises the same compounds as taught by Looker et al.) can be used in a NO-generating formulation or composition or one that release or deliver of NO.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623